DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 10 directed to a fabrication method of a WDM optical-to-electrical converter non-elected without traverse in the response filed on 2/4/21.  Accordingly, claims 9 and 10 have been cancelled.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a single-fiber bidirectional multimode WDM optical-to-electrical converter comprising, among other things, the multiple channels of optical signals are collimated and reflected by the deflection lens module and are then combined by the WDM module into a single channel of optical signals.
	The closest relevant prior art of record, Grann et al. (U.S. PG Pub. # 2020/0363595 A1), teaches, as seen in fig. 13, that the multiple channels of optical signals are collimated (1280 – 1286) and then combined by the WDM module (1215 and 1250 – 1256) into a single channel of optical signals and then reflected (at 1270). Thus the order of manipulation of the optical signals as claimed is not anticipated or suggested by ‘595. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHAD H SMITH/Primary Examiner, Art Unit 2874